Citation Nr: 1711749	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-27 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating greater than 10 percent for traumatic arthritis, right knee.


REPRESENTATION

Appellant represented by:	John S. Berry, Private Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from June 1987 to August 1987 and from July 2004 to January 2006. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision of the Jackson, Mississippi VA Regional Office (RO) which, in pertinent part, continued a 10 percent disability rating for the Veteran's traumatic arthritis of the right knee.  In August 2011, the Veteran filed a notice of disagreement (NOD) with regard to this decision.  A statement of the case (SOC) was issued in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9) in October 2012.

Subsequently, by rating decision dated in November 2014, the RO granted a separate 10 percent disability rating for right knee instability effective October 31, 2014. 

In a June 2015 decision, the Board granted an initial 50 percent disability rating for the Veteran's service-connected sleep apnea, denied higher ratings for the Veteran's service-connected radiculopathy of the bilateral lower extremities and traumatic arthritis of the right knee, and denied service connection for erectile dysfunction.  At such time, the Board also remanded the issues of entitlement to higher ratings for the Veteran's service-connected posttraumatic stress disorder (PTSD) and lumbar strain with thoracolumbar degenerative disc disease with lumbar spinal stenosis; entitlement to service connection for urinary frequency and acid reflux;  as well as a claim for a total disability rating based on individual unemployability (TDIU) for additional development.  
	
Thereafter, the Veteran appealed the portion of the decision that denied higher ratings for the Veteran's radiculopathy of the bilateral lower extremities and traumatic arthritis of the right knee and denied service connection for erectile dysfunction to the United States Court of Appeals for Veterans Claims (Court).  In a June 2016 Memorandum Decision, the Court vacated the June 2015 Board decision with respect to the right knee issue only.

Relevant to the issues remanded in June 2015, the Board notes that the development ordered has not yet been completed and they have not been recertified to the Board.  Therefore, those issues are not properly before the Board at this time.
  
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the June 2016 Memorandum Decision indicates that a remand is required in this case due to perceived deficiencies within the Board's analysis in the June 2015 decision.

Specifically, the June 2016 Memorandum Decision noted that during August 2012 and October 2014 VA examinations, the Veteran experienced  daily flare-ups of the right knee which caused increased pain and could cause additional limitation.  However, the examiners did not opine on the effect of the Veteran's flare-ups because the Veteran did not experience them during testing.  The June 2015 Board decision failed to explain why the Veteran could not be tested during a flare-up, or state why such an examination was not necessary to properly adjudicate his claim.  Compare Mitchell v. Shinseki, 25 Vet.App. 32, 43-44 (2011) (Board erred in relying on medical examination report that failed to state why functional loss could not be measured during flare-ups that occurred "approximately two to three times per month" and "last[ed] approximately one day"), with Voerth v. West, 13 Vet.App. 117, 123 (1999) (Board not required to provide an examination during a flare-up where flare-ups lasted "only for a few days out of a year").  Given the above, the Board finds that a remand is necessary to afford the Veteran a VA examination in an attempt to test the Veteran's range of motion during a flare-up or state why such cannot be measured.  

Furthermore, a review of the record shows that the Veteran was last afforded a VA examination for his right knee in October 2014.  This examination shows that the Veteran had flexion to 110 degrees with pain at 50 degrees.  There was also evidence of interference with sitting, standing, and weight-bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss of range of motion after three repetitions.  There are no findings regarding the left knee in this examination report.  In a recent decision from the Court of Appeals for Veterans Claims it was found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Given the fact that the October 2014 VA examination does not include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, with range of motion measurements of the opposite undamaged joint, pursuant to Correia, a new VA examination which provides such information is required.

Also, a review of the record shows that the most recent VA treatment records are dated in April 2014.  Given the need to remand for a new examination and the Memorandum Decision's concern regarding flare-ups of the Veteran's right knee disability, any outstanding VA medical records dated after April 2014 should be obtained for consideration in the Veteran's appeal.  
	
Finally, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his claimed right knee disorder.  Thereafter, all identified records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his right knee disorder.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records dated from April 2014 to the present.  All reasonable attempts should be made to obtain any identified records.  

2. After completing the above, schedule the Veteran for a new examination for his right knee to determine the current severity of his right knee disorder.  In scheduling the examination, an attempt should be made to schedule such examination during a reported flare-up of the right knee.  Access to the electronic claims file should be made available to the examiner.  All indicated tests should be accomplished, and the findings detailed.  

The examiner should test the range of motion (using a goniometer) in active motion, passive motion, weight-bearing, and non weight-bearing, for both the joint in question and any paired joint in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

During range of motion testing, the examiner should provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement should be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups, and the functional losses imposed.  Significantly, the examiner should make a special attempt to test the Veteran's range of motion during a flare-up or state why such cannot be measured.  

A complete rationale for any opinions expressed should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




